Case 1:20-cv-02549-RMB-KMW Document 18 Filed 03/31/21 Page 1 of 3 PageID: 130
                                                           [Docket No. 5]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  MARK EL, d/b/a MARK SMITH,

                    Plaintiff,
                                            Civil No. 20-2549 (RMB/KMW)
        v.

  SGT. ROBERT KOOB, et al.,                 MEMORANDUM OPINION & ORDER

                    Defendants.



RENÉE MARIE BUMB, United States District Judge

      This matter comes before the Court on the Motion to Dismiss

pro se Plaintiff Mark El’s Complaint, brought by Defendants Marylou

McAdams Corson and Donald J. Lombardo (the “County Defendants”),

[Docket No. 5], and joined by Defendants Robert Koob, Sean Donahue,

and the City of Ocean City (the “City Defendants”), [Docket No.

9].   For    the   reasons   expressed   below,   the   Court   will   grant

Defendants’ Motion.

      The allegations made by Plaintiff in his Complaint in this

case are copied verbatim from his initial Complaint in a separate

case. [Compare Docket No. 1-4, with El v. Koob, Case No. 19-17577,

Docket No. 1.] “‘As part of its general power to administer its

docket,’ a district court may dismiss a duplicative complaint.”

Fabics v. City of New Brunswick, 629 F. App’x 196, 198 (3d Cir.

2015) (quoting Colorado River Water Conservation Dist. v. United
Case 1:20-cv-02549-RMB-KMW Document 18 Filed 03/31/21 Page 2 of 3 PageID: 131



States, 424 U.S. 800, 817 (1976)). The Third Circuit has explicitly

held that a plaintiff may not “maintain two separate actions

involving the same subject matter at the same time in the same

court and against the same defendant.” Walton v. Eaton Corp., 563

F.2d 66, 70 (3d Cir. 1977) (en banc).

      It cannot be disputed here that that is precisely what is

happening: Plaintiff filed a Complaint in a separate case before

this Court on September 3, 2019, that is almost exactly the same

as the Complaint filed in this case. In the earlier case, this

Court dismissed the Complaint without prejudice, at which point

Plaintiff filed an Amended Complaint that was subject to this

Court’s screening. [See El v. Koob, Case No. 19-17577, Docket Nos.

2-4.] Nevertheless, Plaintiff then filed the Complaint in the

present case on December 23, 2019, in New Jersey state court.

[Docket No. 1-4.] Defendants removed the case to this Court on

March 9, 2020. [Docket No. 1.] As a result, Plaintiff presently

has “two separate actions involving the same subject matter at the

same time in the same court and against the same defendant[s].”

See Walton, 563 F.2d at 70. Plaintiff is precluded from maintaining

both suits under Third Circuit precedent.

      Therefore, IT IS this      31st    day of   March   2021, hereby:

      ORDERED that Defendants’ Motion to Dismiss [Docket No. 5] is

GRANTED; and it is further



                                     2
Case 1:20-cv-02549-RMB-KMW Document 18 Filed 03/31/21 Page 3 of 3 PageID: 132



      ORDERED   that   Plaintiff’s    Complaint    [Docket   No.   1-4]   be

DISMISSED.



                             s/Renée Marie Bumb
                             RENÉE MARIE BUMB
                             United States District Judge




                                     3
